ON REHEARING. Hart, J. For the reason that an insurance corporation can only act through its officers and agents, the company and its officers and agents are, in law, one and the same as to all transactions within the scope of the authority of its officers and agents. Therefore, it has been generally held in this State that the knowledge acquired by the agent' while in the discharge of his duties as to matters within the scope of his agency, will be imputed to the principal. The reason that notice to an agent is notice to his principal is because it is the agent’s duty to give the principal notice of the facts, and it will be presumed that he has done so. This is true whenever the notice'is connected with the subject matter of the agency. Cooley’s Briefs on the Law of Insurance, vol. 3, p. 2519. In the instant case, the constitution and by-laws, provided that the beneficiary covenant, after it was issued by the Eminent Council, should be sent to the clerk of the subordinate lodge of which the applicant was a member, and countersigned by such clerk, and then delivered by him to the applicant while the latter was in good health. The applicant was required to sign a receipt attached to the beneficiary covenant that he accepted the same; that he stated and warranted to be true that he had not been ill since his medical examination for the insurance policy and he is in good health at the time he receives the policy, and that he detaches the receipt from the covenant accepted. This is required to be signed by the applicant in the presence of the clerk of the subordinate lodge and is required to be attested by such clerk. Thus it will be seen that every precaution is taken to insure that the policy will be delivered in person by the clerk, and the clerk of the subordinate lodge is made the agent of the supreme lodge for delivery of the policy, and is charged with the duty of delivering the same while the insured is in good health. That is to say, he is charged with the duty .of ascertaining whether or not the insured is in good health before he delivers the policy. Therefore, knowledge coming to the local clerk while performing this duty is chargeable to the supreme lodge or Eminent Council. But counsel for the insurance company say that the local clerk testified that at the time he delivered the policy, it was not thought that the insured was seriously hurt, and that his testimony in this respect is undisputed.- Therefore, they claim that the company was not chargeable with notice that he was severely or seriously injured. At the time the local clerk visited the assured and delivered the policy to him, the latter was in bed, and this fact is admitted by the local clerk. The insured was injured in his spine on June 24, 1907, while at work at the Cotton Belt Railroad shops, by falling backward and striking his back on a piece of timber. He was carried home and lay helpless in. his bed for some time. When he was able to get up, he had to walk with two crutches and could scarcely walk with them.- He continued to walk with crutches until he was injured the second time in February, 1909. From this testimony, the jury might have inferred that he was lying in the bed perfectly helpless when the local clerk visited him and delivered to him the policy; and that under the circumstances, the serious nature of his injury was open to observation, and was observed by the local clerk, consequently, the jury would have been justified in believing that under the attendant circumstances, the local clerk did know the insured was severely or seriously injured, although he testified that it was not thought that insured was seriously hurt. Therefore, we adhere to our original opinion that the jury was warranted in finding that the insurance company was chargeable with notice that the insured was seriously injured when the local clerk delivered the policy to him. We also adhere to our original opinion on the question of waiver or estoppel on the part of the insurance company. Of course, as therein pointed out, if the insured and local clerk, acting together, attempted to deceive the insurance company as to the state of health of the insured, this would be- a fraud on the insurance company, and would defeat an action on the policy. Rehearing denied.